In a proceeding pursuant to CPLR article 78, inter alia, to compel the New York City Commissioner of Finance to reduce the assessed value of certain property owned by the petitioner, the appeal is from a judgment of the. Supreme Court, Kings County, dated July 18, 1980, which granted the petition. Judgment affirmed, without costs or disbursements. The commissioner concedes that on March 3, 1980, he mailed a notice to the petitioner which advised that the assessed valuation of certain property owned by the latter would be increased effective the date of the notice. The commissioner’s failure to give petitioner 10 days prior written notice of the increase in valuation as required by section 1512 of the New York City Charter rendered that increase void (see Matter of Grand Cent. Bldg. v Tishelman, 78 AD2d 509, mot for lv to app den 52 NY2d 705). The language of section 1512 is unambiguous and must be given effect. Hopkins, J.P., Damiani, Lazer and Cohalan, JJ., concur.